                                                                                             Rev 12/01/19

                              LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:
ROBERT J. CURRIE                                            CHAPTER:                 13

                                                            CASE NO.                 5:-20-02965

                                                                       X   ORIGINAL PLAN
                                               Debtor(s)     st   nd
                                                            1 , 2 , 3rd    AMENDED PLAN (indicate #)
                                                            Enter # Number of Motions to Avoid Liens
                                                            Enter # Number of Motions to Value Collateral


                                        CHAPTER 13 PLAN

                                              NOTICES
  Debtors must check one box on each line to state whether or not the plan includes each of the
  following items. If an item is checked as “Not Included” or if both boxes are checked or if
  neither box is checked, the provision will be ineffective if set out later in the plan.

  1 The plan contains nonstandard provisions, set out in § 9,                ☐ Included   X Not
    which are not included in the standard plan as approved by                            Included
    the U.S. Bankruptcy Court for the Middle District of
    Pennsylvania.
  2 The plan contains a limit on the amount of a secured claim,              ☐ Included   X Not
    set out in § 2.E, which may result in a partial payment or no                         Included
    payment at all to the secured creditor.
  3 The plan avoids a judicial lien or nonpossessory,                        ☐ Included   X Not
    nonpurchase- money security interest, set out in § 2.G                                Included

                              YOUR RIGHTS WILL BE AFFECTED
  READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
  timely written objection. This plan may be confirmed and become binding on you without further
  notice or hearing unless a written objection is filed before the deadline stated on the Notice issued
  in connection with the filing of the plan.

 1. PLAN FUNDING AND LENGTH OF PLAN.
    A. Plan Payments From Future Income
       1. To date, the Debtor paid $ -0- (enter $0 if no payments have been made to the Trustee
          to date). Debtor shall pay to the Trustee for the remaining term of the plan the
          following payments. If applicable, in addition to monthly plan payments, Debtor shall
          make conduit payments through the Trustee as set forth below. The total base plan is $
          445,200.00 plus other payments and property stated in § 1B below:

                                                    1
 Case 5:20-bk-02965-RNO           Doc 19 Filed 10/20/20 Entered 10/20/20 14:55:01                    Desc
                                  Main Document    Page 1 of 6
                                                                                          Rev 12/01/19


    Start             End               Plan          Estimated         Total             Total
   mm/yyyy           mm/yyyy          Payment          Conduit         Monthly          Payment
                                                      Payment          Payment          Over Plan
                                                                                          Tier

    11/20              10/25          7,420.00            -0-           7,420.00        445,200.00

                                                                            Total       445,200.00
                                                                         Payments:

       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
          Trustee that a different payment is due, the Trustee shall notify the Debtor and any
          attorney for the Debtor, in writing, to adjust the conduit payments and the plan
          funding. Debtor must pay all post-petition mortgage payments that come due before
          the initiation of conduit mortgage payments.

       3. Debtor shall ensure that any wage attachments are adjusted when necessary to
          conform to the terms of the plan.

       4. Check One:
         Debtor is at or under median income. If this is checked, the rest of § 1.A.4 need
         not be completed or reproduced.

   X       Debtor is over median income. Debtor estimates that a minimum of $ Enter text here
           must be paid to allowed unsecured creditors in order to comply with the Means Test.

  B. Additional Plan Funding From Liquidation of Assets/Other
     1. The Debtor estimates that the liquidation value of this estate is $ Enter text
        here. (Liquidation value is calculated as the value of all non- exempt assets
        after the deduction of valid liens and encumbrances and before the deduction
        of Trustee fees and priority claims.)

           Check one of the following two lines:
       X   No assets will be liquidated. If this is checked, skip § 1.B.2 and complete § 1.B.3 if
           applicable.

           ☐     Certain assets will be liquidated as follows:

    2. In addition to the above specified plan payments, Debtor shall dedicate to the plan
       proceeds in the estimated amount of $ Enter text here from the sale of property
       known and designated as Enter text here. All sales shall be completed by Date. If the
       property does not sell by the date specified, then the disposition of the property shall
       be as follows: Enter text here

    3. Other payments from any source(s) (describe specifically) shall be paid to the
       Trustee as follows: Enter text here

                                                  2
Case 5:20-bk-02965-RNO          Doc 19 Filed 10/20/20 Entered 10/20/20 14:55:01                     Desc
                                Main Document    Page 2 of 6
                                                                                         Rev 12/01/19



2. SECURED CLAIMS.
   A. Pre-Confirmation Distributions. Check One:
        None.

   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence)
      and Other Direct Payments by Debtor. Check One:
         None.

   C. Arrears (Including, but not limited to, claims secured by Debtor’s
      principal residence). Check One:
        None. If this is checked, the rest of § 2.C need not be completed or reproduced.
    X The Trustee shall distribute to each creditor set forth below the amount of arrearages in the
      allowed claim. If post-petition arrears are not itemized in an allowed claim, they shall be
      paid in the amount stated below. Unless otherwise ordered, if relief from the automatic
      stay is granted as to any collateral listed in this section, all payments to the creditor as to
      that collateral shall cease, and the claim will no longer be provided for under § 1322(b)(5)
      of the Bankruptcy Code:

     Name of Creditor           Description of              Estimated     Estimated        Estimated
                                 Collateral                Pre-petition   Postpetition    T otal to be
                                                            Arrears to     Arrears to     paid in plan
                                                            be Cured       be Cured

                         101 Lakeside Road, Sandy
 LKHSINV LLC, c/o John
                         Shores Development,               250,000.00          -0-         250,000.00
 J. Martin, Esquire
                         Lakeville, PA
                         101 Lakeside Road, Sandy
 James Prendamano, c/o
                         Shores Development,               50,825.06           -0-         50,825.06
 John J. Martin, Esquire
                         Lakeville, PA
                        101 Lakeside Road, Sandy
 Wayne County Tax Claim
                        Shores Development,                17,500.00           -0-         17,500.00
 Bureau
                        Lakeville, PA
                            101 Lakeside Road, Sandy
 Brickhouse Gardens         Shores Development,             5,096.48           -0-          5,096.00
                            Lakeville, PA

 Ally Financial             2016 Corvette                  37,717.65           -0-         37,717.65


   D. Other secured claims (conduit payments and claims for which a § 506
      valuation is not applicable, etc.) Check One:
        None.



                                                 3
Case 5:20-bk-02965-RNO         Doc 19 Filed 10/20/20 Entered 10/20/20 14:55:01                 Desc
                               Main Document    Page 3 of 6
                                                                                        Rev 12/01/19


   E. Secured claims for which a § 506 valuation is applicable.         Check One:
        None.

   F. Surrender of Collateral.         Check One:
      None.

   G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax
      liens. Check One:

           None.

3. PRIORITY CLAIMS.
       A. Administrative Claims
     1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
          by the United States Trustee.

      2.     Attorney’s fees. Complete only one of the following options:
             a. In addition to the retainer of $ 3,000.00 already paid by the Debtor, the amount of
                $ 500.00 in the plan. This represents the unpaid balance of the presumptively
                reasonable fee specified in L.B.R. 2016-2(c); or

             b. $ 250.00 per hour, with the hourly rate to be adjusted in accordance with the
                terms of the written fee agreement between the Debtor and the attorney. Payment
                of such lodestar compensation shall require a separate fee application with the
                compensation approved by the Court pursuant to L.B.R. 2016-2(b).

      3.    Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
            one:
           None.

   B. Priority Claims (including certain Domestic Support Obligations).

       Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
       unless modified under §9.


                    Name of Creditor                                Estimated Total Payment
 XXXXXXXXXXXXXXXXXXXXXXXXXXXX

   C. Domestic Support Obligations assigned to or owed to a governmental unit
      under 11 U.S.C. §507(a)(1)(B). Check one:

           None.

                                                    4
Case 5:20-bk-02965-RNO           Doc 19 Filed 10/20/20 Entered 10/20/20 14:55:01               Desc
                                 Main Document    Page 4 of 6
                                                                                              Rev 12/01/19



4. UNSECURED CLAIMS.
   A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one:

          None.

    B.    Remaining allowed unsecured claims will receive a pro-rata distribution of funds
          remaining after payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one:

          None.

6. VESTING OF PROPERTY OF THE ESTATE.

    Property of the estate will vest in the Debtor upon

    Check the applicable line:
         X plan confirmation.
         ☐ entry of discharge.
         ☐ closing of case.

7. DISCHARGE: (Check one)

        X The debtor will seek a discharge pursuant to § 1328(a).
        ☐ The debtor is not eligible for a discharge because the debtor has previously received a
            discharge described in § 1328(f).
8. ORDER OF DISTRIBUTION:
    If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
    the Trustee will treat the claim as allowed, subject to objection by the Debtor.

     Payments from the plan will be made by the Trustee in the following order:
  Level 1   Adequate protection payments                         $ -0-
  Level 2   Debtor’s attorney’s fees.                            $ -0-
  Level 3   Domestic Support Obligations                         $ -0-
  Level 4   Priority claims, pro rata                            $ -0-
  Level 5   Secured claims, pro rata                             $ -0-
  Level 6   Specially classified unsecured claims                $ -0-
  Level 7   General unsecured claims                             $ -0-
  Level 8   Untimely filed unsecured claims to which the
                                                                 $ -0-
            debtor(s) has/have not objected.
 If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
 Levels are not filled-in, then the order of distribution of plan payments will be determined by the
 Trustee using the following as a guide:
 Level 1: Adequate protection payments.

                                                     5
Case 5:20-bk-02965-RNO            Doc 19 Filed 10/20/20 Entered 10/20/20 14:55:01                   Desc
                                  Main Document    Page 5 of 6
                                                                                         Rev 12/01/19
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.

9. NONSTANDARD PLAN PROVISIONS.
Include the additional provisions below or on an attachment. Any nonstandard provision placed
elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as one document,
not as a plan and exhibit.)

     None.


Dated: October 5, 2020                                  s/Mark E. Moulton
                                                        Attorney for Debtor

                                                        s/Robert J. Currie
                                                        Debtor

 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                  6
Case 5:20-bk-02965-RNO          Doc 19 Filed 10/20/20 Entered 10/20/20 14:55:01                Desc
                                Main Document    Page 6 of 6
